Case 9:19-cv-81179-RAR Document 1 Entered on FLSD Docket 08/22/2019 Page 1 of 8




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA
                        PALM BEACH COUNTY DIVISION

 ILLOOMINATE MEDIA, INC., a Florida            )
 Corporation, and LAURA LOOMER, a Florida )
 Individual,                                   )
                                               )     Case No. _________________
                                               )
           Plaintiffs,                         )
                                               )
 v.                                            )
                                               )
 CAIR FLORIDA, INC., a Florida Corporation, )
 CAIR FOUNDATION, a District of Columbia )
 Corporation,1 TWITTER, INC., a Delaware       )
 Corporation, and John Does 1-5,               )
 , et al.;                                     )
                                               )
                                               )
           Defendants.                         )
 ______________________________________________________________________________


                             NOTICE OF REMOVAL
 TO THE CLERK OF COURT:
       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446,

 Defendant CAIR Foundation, with the consent of Defendant Council on American

 Islamic Relations, Florida Chapter (collectively, “Defendants”), 2 removes this case

 from the Circuit Court of Palm Beach County, Florida, where it is currently pending

 as case No. 50-2019-CA-5121-XXXX, to the United States District Court for the

 Southern District of Florida, West Palm Beach Division.




 1 The Complaint incorrectly alleges that CAIR Foundation is an Oklahoma
 Corporation.
 2 John Does 1-5 and Twitter, Inc., a Delaware Corporation headquartered in

 California, have not been served. Twitter was voluntarily dismissed without service.
                                          1
Case 9:19-cv-81179-RAR Document 1 Entered on FLSD Docket 08/22/2019 Page 2 of 8




       Plaintiffs served CAIR Foundation on July 23, 2019.          Exhibit A.    CAIR

 Foundation files this notice within 30 days of service as required by 28 U.S.C.

 § 1441(b)(2)(B).3

       This Court has original jurisdiction over this action under 28 U.S.C. § 1332(a)

 on the grounds that complete diversity exists between all non-fraudulently-joined-

 parties and the amount in controversy exceeds the sum of $75,000, exclusive of

 interest and costs.

       CAIR Foundation is a District of Columbia nonprofit headquartered in the

 District of Columbia. Illoominate Media, Inc. is a Florida business headquartered in

 Florida, and Laura Loomer is a citizen of Florida. The only barrier to complete

 diversity is the presence in this lawsuit of CAIR Florida, a Florida nonprofit

 headquartered in Florida. But CAIR Florida was fraudulently joined

       The only time CAIR-Florida is even discussed in the factual allegations (that

 is, other than the description of the Parties and the listing of Counts that refers to

 Defendants collectively) in the Amended Complaint (Exhibit B) are as follows:

       Para. 9: Rather than being the result of a [Terms of Service] violation,
       Ms. Loomer’s ban from Twitter was, upon information and belief,
       proximately caused by defendants CAIR Florida, organization [sic] the
       Federal Bureau of Investigation has identified as the U.S. “face” of the
       Mideast terrorist group Hamas, and CAIR National (collectively, “CAIR”
       or “CAIR / Hamas”).

       Para. 59: Notwithstanding the foregoing, in late November of 2018,
       Twitter permanently banned Ms. Loomer from Twitter per the

 3 Defendants were to file Motions to Dismiss in state court August 26 based on
 agreement of the parties. CAIR Foundation is prepared to file its Motion to Dismiss
 in this Court on or before August 29, see Federal Rule of Civil Procedure 81(c)(2)(C),
 unless this Court or the parties prefer a different deadline or prefer to deal with any
 Motion to Remand first.
                                           2
Case 9:19-cv-81179-RAR Document 1 Entered on FLSD Docket 08/22/2019 Page 3 of 8




       instruction of defendant CAIR, and on information and belief, in concert
       with defendant CAIR Florida, using her tweet about Rep. Omar as a
       pretext.

       Para. 104: CAIR/Hamas has chapters throught the U.S., including
       South Florida, where defendant CAIR Florida is based.

       Paragraph 105: Because of her reporting activism on issues relating to
       terrorism and the State of Israel, Ms. Loomer, a resident of Palm Beach
       County, has been a thorn in the side of CAIR National, and of CAIR
       Florida in particular.

       Para. 106: For example, in March of 2018 CAIR Florida prevented Ms.
       Loomer from attending, as a journalist, observer or otherwise, the trial
       of Noor Salman, who was accused of assisting her husband, Pulse
       Nightclub Omar Mateen, with planning and executing mass murder in
       the name of ISIS.

       Para: 110, That same month, Ms. Loomer again incurred the wrath of
       CAIR Florida because of her support of Hallandale Beach Commissioner
       Anabelle Lima-Taub in her opposition to another Muslim elected to
       Congress, Michigan Rep. Rashida Tlaib.

       Para.: 186: Rather, Ms. Loomer was banned, on information and belief,
       above all because Twitter and CAIR, and on information and belief
       Qatar, targeted her because of her past run-ins with CAIR Florida and
       because her strident criticism of CAIR’s “favorite daughters”….

       Paragraph 9 attempts to conflate CAIR Foundation and CAIR Florida, two

 separate entities. The rest of the Complaint makes clear that the Complaint means

 CAIR Foundation when it says “CAIR” or the defamatory slur “CAIR/Hamas,” and

 “CAIR Florida” when the Complaint means CAIR Florida. Paragraph 9 also avers

 “on information and belief” a legal conclusion of causation but provides no facts in

 support of that conclusion.

       Paragraphs 106 states that CAIR Florida banned Loomer from attending the

 trial of Noor Salman. Ignoring that the Complaint does not explain how CAIR Florida

 could possibly do that, there are no causes of action based on that supposed ban.


                                          3
Case 9:19-cv-81179-RAR Document 1 Entered on FLSD Docket 08/22/2019 Page 4 of 8




 Rather, the case is entirely about Twitter’s ban of Loomer. Paragraphs 104-105 and

 110 suggest that CAIR Florida did not like Loomer or Loomer’s Islamophobia

 (illustrated by Loomer throughout her Complaint), which may very well be true, but

 does not allege CAIR Florida of doing anything. Paragraph 186 suggests that CAIR

 Foundation may have “targeted” Loomer because Loomer had “run-ins” with CAIR

 Florida but again does not suggest that CAIR Florida did anything.

       That leaves Paragraph 59. Paragraph 59 alleges that CAIR Foundation (not

 CAIR Florida) instructed Twitter to ban Loomer. This is not an allegation against

 CAIR Florida. It then alleges, “on information and belief,” that CAIR acted “in

 concert with defendant CAIR Florida.” This is a legal conclusion.

       In contrast, there are extensive allegations against actions taken against

 Loomer by other CAIR chapters and individuals who are employed by those chapters.

 Paragraph 126 accuses the Michigan CAIR chapter of hosting a Muslim Imam.

 Paragraphs 171-72 attack CAIR’s San-Francisco Bay executive director (part of an

 entity known as CAIR-California) for her criticism of Israel. Paragraph 190 accuses

 the director of litigation of the CAIR New York chapter for attacking Loomer on

 Twitter. Paragraph 191 does the same to the director of outreach for the CAIR New

 York chapter. But Loomer brings no causes of action against CAIR-Michigan, CAIR-

 California, or CAIR-New York.

       The test for determining whether or not a defendant has been fraudulently

 joined is whether “there is no possibility that the plaintiff can prove a cause of action

 against the resident (non-diverse) defendant.” Triggs v. John Crump Toyota, 154 F.3d



                                            4
Case 9:19-cv-81179-RAR Document 1 Entered on FLSD Docket 08/22/2019 Page 5 of 8




 1284, 1287 (11th Cir. 1998) (citing Coker v. Amoco Oil Co., 709 F.2d 1433, 1440 (11th

 Cir.1983)); see, e.g., Tedder v. F.M.C. Corp., 590 F.2d 115, 117 (5th Cir.1979) (“If there

 is no arguably reasonable basis for predicting that state law might impose liability

 on the resident defendants under the facts alleged, then the claim is deemed

 fraudulent and lack of diversity will not prevent removal.”). In order to make this

 determination, a court must “pierc[e] the pleadings,” Keating v. Shell Chem. Co., 610

 F.2d 328, 331 (5th Cir. 1980), which requires them to look at the actual factual basis

 for alleging claims against a particular defendant, Dodd v. Fawcett Publications, Inc.,

 329 F.2d 82, 85 (10th Cir. 1964), cited by Keating; see also Charest v. Olin Corp., 542

 F. Supp. 771, 775 (N.D. Ala. 1982) (“a district court must evaluate all factual

 allegations in the light most favorable to the plaintiff, resolving all contested issues

 of substantive fact in favor of the plaintiff”) (citing Keating).

        As a result, Plaintiffs’ conclusory speculation that CAIR-Florida must have

 done something to cause Twitter to ban Loomer is simply insufficient even if Twitter

 banning Loomer was something giving rise to a cause of action against anyone. See

 Ferrell v. BGF Glob., LLC, 15-cv-404, 2015 WL 6438988, at *3 (W.D. Okla. Oct. 21,

 2015) (“[a]lthough defendant bears a heavy burden of proof on the fraudulent joinder

 issue, plaintiffs cannot rely on conclusory allegations and speculation in light of the

 evidence offered by defendant”) (cleaned up) (quoting In re Train Derailment Near

 Amite, No. CIV.A. MDL 1531, 2003 WL 21715000, at *2 (E.D. La. July 18, 2003));

 Simmerman v. Ace Bayou Corp., 14-cv-382, 2014 WL 6633129, at *3 (E.D. Ky. Nov.




                                              5
Case 9:19-cv-81179-RAR Document 1 Entered on FLSD Docket 08/22/2019 Page 6 of 8




 21, 2014) (“speculation” of a defendant’s involvement in a complaint insufficient to

 avoid fraudulent joinder).

       Defendants will be prepared to resolve any motion to remand by providing

 affidavits to the Court which will show that Plaintiffs’ speculation is just that, and

 that CAIR and CAIR Florida did not have any discussions about Laura Loomer prior

 to this lawsuit at all, much less acted in any way that could constitute acting “in

 concert.” Legg v. Wyeth, 428 F.3d 1317, 1322 (11th Cir. 2005) (both parties may

 supplement the pleadings with affidavits in determining fraudulent joinder, in

 proceedings akin to summary judgment).

       Since CAIR Florida has been fraudulently joined, complete diversity of

 citizenship exists.

       Although Plaintiffs do not expressly assert how much in damages they are

 seeking in their frivolous lawsuit, Plaintiffs allege that CAIR’s conduct “caused

 [Loomer’s] income to be reduced by 90% as well as other damage such as the loss of

 future employment and speaking opportunities as well as reduced access to online

 and other resources for publishing, fundraising, and financial services.” Amended

 Complaint ¶ 195. Plaintiff also seeks injunctive relief and statutory attorneys’ fees

 under the Florida Deceptive Trade Practices Act. Amended Complaint at Prayer for

 Relief; see DeRochemont v. Volkswagen Grp. of Am., Inc., No. 8:15-CV-2726-T-23TBM,

 2016 WL 11491346, at *1 (M.D. Fla. Jan. 28, 2016) (statutory fees included in

 determining jurisdictional amount in controversy). And Plaintiffs also reserve the

 right to obtain punitive damages. Amended Complaint at Reservation of Rights



                                           6
Case 9:19-cv-81179-RAR Document 1 Entered on FLSD Docket 08/22/2019 Page 7 of 8




 Regarding Punitive Damages; see also id. at Trial by Jury Demanded (seeking a jury

 on punitive damages).

       Common sense dictates that claims for loss of 90% of ones’ income, punitive

 damages, attorneys’ fees, and injunctive relief, when combined, exceed $75,000. Roe

 v. Michelin N. Am., Inc., 613 F.3d 1058, 1063 (11th Cir. 2010). The jurisdictional

 minimum amount in controversy has been met.



 DATED this 22nd day of August, 2019

                                             CAIR LEGAL DEFENSE FUND

                                             /s/ YASIR BILLOO
                                             Yasir Billoo
                                             Florida Bar No.: 718351
                                             INTERNATIONAL LAW PARTNERS
                                             LLP
                                             2122 Hollywood Blvd.
                                             Hollywood, FL 33020
                                             Phone: (954) 374-7722
                                             Fax: (954) 212-0170
                                             ybilloo@ilp.law
                                             zkhanani@ilp.law

                                             LENA F. MASRI (DC Bar # 1000019)*
                                             JUSTIN SADOWSKY (DC: 977642)*
                                             453 New Jersey Ave, SE
                                             Washington, DC 20003
                                             Phone: (202) 742-6420
                                             jsadowsky@cair.com

                                             *Pro hac vice motion forthcoming




                                         7
Case 9:19-cv-81179-RAR Document 1 Entered on FLSD Docket 08/22/2019 Page 8 of 8




                            CERTIFICATE OF SERVICE

       I, ___________________, have served on the 22 nd of August, 2019, this Notice of

 Removal on the Palm Beach County Circuit Court by filing it electronically with that

 Court. I have also served this Notice of Removal on Plaintiffs’ counsel, Steven W.

 Teppler, through this filing.


       I have also caused this Notice of Removal to be served by email and US Mail

 upon the following counsel for Plaintiffs:

 Steven W. Teppler
 Mandelbaum Salsburg PC
 11891 US Highway One, Suite 100
 North Palm Beach, FL 33408
 steppler@lawfirm.ms

 Ronald D. Coleman
 Mandelbaum Salsburg PC,
 1270 Avenue of the Americas – Suite 1808
 New York, NY 10020
 rcoleman@lawfirm.ms

 Lauren X. Topelsohn
 Mandelbaum Salsburg PC,
 3 Becker Farm Road
 Roseland, NJ 07068
 ltopelsohn@lawfirm.ms

                                         /s/ Maha Elkolalli_____________
                                         Maha Elkolalli




                                              8
